2 AO 121 (6/90)Case   3:19-cv-01835-M Document 12 Filed 10/28/19                                        Page 1 of 1 PageID 75
TO:

                  Register of Copyrights                                                            REPORT ON THE
                  Copyright Office                                                          FILING OR DETERMINATION OF AN
                  Library of Congress                                                              ACTION OR APPEAL
                  Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   United States District Court for the Northern District of Texas
DOCKET NO.                      DATE FILED
                                                                      Dallas Division
3:19-cv-01835-L                 7/31/2019
PLAINTIFF                                                                         DEFENDANT

Malibu Media LLC                                                                  John Doe
                                                                                  infringer using IP address 76.233.254.89


       COPYRIGHT
                                                            TITLE OF WORK                                                  AUTHOR O WORK
    REGISTRATION NO.

1                               See Attached Complaint

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill                G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                  AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED
                                                                                                  Notice of Dismissal
            G Order        G Judgment                                     G Yes         G No                                                     10/28/2019


CLERK                                                        (BY) DEPUTY CLERK                                               DATE
Karen Mitchell                                               s/ Y.Pace                                                       10/28/2019

                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
